UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6507


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO OWENS, a/k/a Tonio,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00548-CMC-26)


Submitted:   June 23, 2016                  Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio   Owens,  Appellant   Pro  Se.  Beth   Drake,  John   C.
Potterfield, Jane Barrett Taylor, Assistant United States
Attorneys, Columbia, South Carolina; Carrie Fisher Sherard,
Leesa Washington, Assistant United States Attorneys, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antonio Owens appeals the district court’s order denying

what it properly construed as a motion for reconsideration of

the district court’s previous order denying Owens’ 18 U.S.C.

§ 3582(c)(2)       (2012)   motion    for      sentence   reduction    based   on

Amendment 782 to the Sentencing Guidelines.                The district court

had   only   one    opportunity      to   apply   Amendment   782     and   modify

Owens’ sentence.        See United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010).           Accordingly, we affirm the district

court’s order.        See United States v. Owens, No. 3:02-cr-00548-

CMC-26 (D.S.C. Mar. 28, 2016).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid in

the decisional process.


                                                                        AFFIRMED




                                          2